Citation Nr: 1207394	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for claimed residuals of an injury of the left little finger.  

2.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder.  

3.  Entitlement to service connection for a claimed throat disorder to include as due to asbestos exposure.  

4.  Entitlement to service connection for a claimed stomach disorder to include as due to ill fitting dentures, asbestos exposure or the claimed right ankle disability.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for a claimed left ankle disorder.  

6.  Whether new and material evidence has been received to reopen the claim of service connection for a claimed right ankle disorder.  

7.  Entitlement to service connection for a claimed right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and September 2008 rating decisions by the RO.

In March 2011, the Veteran testified at a videoconference hearing that was held before an Acting Veterans Law Judge who is no longer employed at the Board.  

Since no decision had been made on his appeal, the Veteran was advised in a January 2012 letter of his right to another Board hearing (pursuant to 38 C.F.R. § 20.707 (2011)).  In a signed reply from the Veteran that was received that same month, he indicated that he did not want another hearing. 

Although the RO reopened the claim of service connection for a right ankle disorder, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

The Board notes that the Veteran submitted additional evidence along with a statement that waived initial RO consideration.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The  issue of dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and the matter is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for claimed innocently acquired psychiatric disorder, throat condition, gastrointestinal disorder, and a little finger of the left hand condition are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In March 2011, prior to promulgation of a final decision, the Veteran expressed his intent to withdraw the issue of whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder; hence, there is no question of fact or law remaining before the Board as to this matter.

2.  The RO denied the Veteran's claim of service connection for a claimed right ankle disability in an April 2006 rating decision that was not appealed. 

3.  The evidence added to record includes evidence that is neither cumulative in nature nor repetitive of evidence that was of record at the time of the prior denial and relates to a previously unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim. 

4.  The currently demonstrated degenerative changes of the right ankle are shown as likely as not to be due injuries that the Veteran sustained during service. 

5.  The Veteran is found to have presented credible lay assertions sufficient to establish as continuity of symptomatology referable to a right ankle disorder following his injury in service.  


CONCLUSIONS OF LAW

1.  As the criteria for withdrawal of a Substantive Appeal by the Veteran have been met, the Board has no further jurisdiction as to the matter of whether new and material evidence has been received to reopen the claim of service connection for a claimed left ankle disability.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2011). 

2.  New and material has been presented for the purpose of reopening the claim of service connection for a right ankle disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative joint disease of the right ankle is not due to an injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

To the extent that the Veteran has expressed his clear intention to withdraw the claim involving service connection for a claimed left ankle disability, a discussion of VCAA as to this matter is not necessary at this time. 

With respect to the petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The June 2008 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations. 

In this regard, the letter described the evidence necessary to reopen and substantiate the Veteran's previously-denied claim for service connection for a claimed right ankle disability consistent with the decisions in Pelegrini and Kent.  In particular, this letter informed him of the specific evidence needed to satisfy the element of the claim that was the basis for the prior denial.  Furthermore, it informed him of the evidence and information necessary to substantiate his claim of service connection, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given general notice regarding disability ratings and effective dates of awards. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided herein.  Pertinent evidence associated with the claims file consists of the Veteran's service personnel and treatment records, VA treatment records, and a VA examination.  The examination report, along with the other evidence of record, are fully adequate for the purposes of adjudicating the matters decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran or by his representative, on his behalf, and the Board hearing transcript. 



Withdrawn Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  3 8 C.F.R. § 20.204  

During the March 2011 hearing, the Veteran expressed his clear intent to withdraw the issues of whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder from appellate review. 

Consequently, there are no allegations of error of fact or law remaining for appellate review in connection with this claim.  Accordingly, as this matter is found to be withdrawn, the appeal to this extent is dismissed. 


New and Material Evidence and Service Connection

In an April 2006 rating decision, the RO denied service connection for a claimed right ankle disability.  The RO notified the Veteran about the decision and apprised him of his appellate rights; however, he failed to perfect a timely appeal. 3 8 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The April 2006 rating decision denied service connection on the basis that there was no evidence of a chronic right ankle disorder in service, continuity of symptomatology, or evidence of right ankle arthritis within the first postservice year. 

The evidence considered at the time of the decision included the Veteran's service treatment records that showed treatment for right ankle sprains in October and November 1955, and a March 2006 VA examination report that contained X-ray evidence of minimal degenerative changes of the right ankle that were diagnosed as degenerative joint disease.  

The evidence received since the April 2006 decision includes a June 2008 VA treatment record, a June 2009 VA examination, and the Veteran's June 2011 hearing testimony.  

This evidence is considered new because it was not of record at the time of the April 2006 rating decision.  The Veteran's testimony is considered material because it addresses continuity of symptoms, which is an aspect of the Veteran's claim that was not previously addressed.  In particular, he testified that he had chronic problems with his right ankle after service that he self treated.

Thus, for the purposes of reopening the claim, the Veteran's testimony is presumed credible and when viewed in conjunction with the evidence of inservice right ankle injuries it raises a reasonable possibility of substantiating the claim.

Consequently, the Board finds that new and material evidence to reopen the claim of service connection is reopened on the basis of "material" evidence.

Since the RO also reopened the claim and readjudicated the claim of service connection on its merits, the Board may also do so without any prejudice to the Veteran.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The record shows that the Veteran did sustain right ankle sprains during service in October and November 1955.  At his separation examination, the lower extremities was noted to be normal.  

There is also evidence of a current right ankle disability diagnosed as degenerative joint disease on the March 2006 VA examination.  

The Veteran testified to having ongoing right ankle problems since service and to not having sought any medical treatment.   

On June 2009 VA examination, the Veteran's claims file was reviewed and pertinent aspects of the Veteran's medical history were noted to include recurrent ankle injuries in service, current use of an ankle brace, intermittent symptoms with periods of remission.  

The physician opined that it was less likely than not that the Veteran's current right ankle condition was caused by or a result of the injuries on active duty.  

The basis of this opinion is that there is no evidence of a chronic ankle condition during service.    The examiner also indicated that the separation examination of August 1958 was completely normal and silent for any ankle disorder and that there was also no objective evidence of any chronic ankle condition until 2006.  However, in providing the opinion, the VA examiner did not assess the Veteran's credible lay assertions of having recurrent right ankle problems after suffering repeated injuries during service.  

The Board acknowledges that the Veteran is competent to report having intermittent right ankle problems since service.  


Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that current degenerative changes of the right ankle as likely as not is due to injuries incurred while the Veteran was serving on active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the right ankle degenerative changes is warranted.  


ORDER

The appeal as to the matter of whether new and material evidence had been received to reopen the claim of service connection for a left ankle disorder is dismissed.  

As new and material evidence to reopen the claim of service connection for a claimed right ankle disability has been presented, the appeal to this extent is allowed. 

Service connection for a right ankle degenerative changes is granted. 


REMAND

The Veteran claims he has an innocently acquired psychiatric disorder related to his military service.  Although VA treatment records in June 2007 show screenings for PTSD and depression were negative, he has since reported having nightmares related to his service.

The Veteran attributes his psychiatric disorder, to include posttraumatic stress disorder (PTSD) to being in battle, sleeping beside a high voltage transformer, guns going off, boot camp treatment, being fired upon near Lebanon and a collision of the USS Wisconsin.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994). 

The Veteran reported that the incident involving Lebanon occurred in July 1957.  His personnel records showed his ship left Virginia and headed towards Chile on a goodwill mission on June 27, 1957, but there is no indication where it was in July 1957.  

Regarding a collision of the USS Wisconsin on May 6, 1955, the Veteran's personnel records show that he was temporarily transferred in April 1955 to Virginia to attend a 2 week class at the Motion Picture Operation School.  His transfer records also showed that he returned the USS Wisconsin that same month.   

Based on the Veteran's complaints and claimed stressors, a VA examination with an opinion is needed.

The Veteran contends that his current throat problems and other claimed disabilities are related to his service to include exposure to asbestos.

The Veteran's personnel records show he performed duties as an internal communication electrician in the Navy.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  VB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 29, 2006). 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim to entitlement to service connection for asbestosis or asbestos- related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000. 

The asbestos advisory information contained in the Manual M21-1MR indicates that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at the late stages; and pulmonary function impairment and cor pulmonale which can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

While this section does not create any presumptions of service connection based upon exposure to asbestos, it does provide guidelines to inform and adjudicators with respect to asbestos exposure and commonly resulting disabilities.  Dyment v. West, 13 Vet. App. 141 (1999). 

His service treatment records show he had complaints of a sore throat in April 1957 and February 1958.  He was also diagnosed with having tonsillitis in February 1958.  It was noted at that time that his tonsils should be removed when possible.

Although he has not sought treatment since service, the Veteran reported that he has had ongoing throat problems since then.  In light of the evidence, he should be afforded an examination and an opinion should be obtained.

The VA treatment records in June 2008 showed that the Veteran had GERD (gastroesophageal reflux disease), which the Veteran contends began in service and are related to ill fitting dentures, asbestos exposure and his right ankle condition.

Given his contentions and evidence of a current disability, the Veteran should be afforded a VA examination to obtain an opinion regarding the claimed gastrointestinal disability.

Regarding the claimed finger disorder, the Veteran's service treatment records show that he closed a hatch on the fourth finger of the left hand and suffered puncture wounds.

At the hearing, the Veteran reported having a deformity of the little finger of the left hand due to the injury in service.  There was some confusion as to the finger that was injured in service.  Hence, an examination is needed to obtain an opinion.

As the Veteran also indicated at the hearing that there were VA treatment records, copies of any such records must be obtained.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take all indicated action to ensure that appropriate development is completed in connection with the Veteran's claims for disability based on asbestos exposure during service.

2.  The RO should take appropriate steps to obtain copies of any outstanding VA treatment records that are not currently on file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

The RO also should notify the Veteran that he may submit medical evidence or treatment records to support his claims.  

3.  The RO then should schedule the Veteran for VA examinations to determine the nature and likely etiology of the claimed psychiatric disorder. 

In affording the Veteran a psychiatric examination, the VA examiner should review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a thorough review of the case and examination of the Veteran, the examiner should opine as to whether any current innocently acquired psychiatric disability at least as likely as not had its clinical onset during service.  If PTSD is identified, the examiner should identify any specific stressor event that supports the diagnosis. 

A complete rationale should be given for all opinions and conclusions expressed. 

6.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed throat disorder.   The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed and all findings should be noted.

Based on his/her thorough review of the case and examination of the Veteran, the examiner should opine as to whether any current throat disability at least as likely as not is due to asbestos exposure or another event or incident during service.

A complete rationale that supports the opinion should be provided.

7.  The RO should also schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed gastrointestinal disorder.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed and all findings should be noted.

Based on his/her thorough review of the case and examination of the Veteran, the examiner should opine as to whether any current gastrointestinal disability at least as likely as not is due to asbestos exposure or another event or incident of service.

A complete rationale that supports the opinion should be provided.

8.  The RO finally should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed finger disorder.  

The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed and all findings should be noted.

Based on his/her thorough review of the case and examination of the Veteran, the examiner should opine as to whether any current finger disability at least as likely as not is due to an injury or another event or incident of service.

A complete rationale that supports the opinion should be provided.

9.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and afford them reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


